UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2010 MEXICAN RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Texas 000-28234 76-0493269 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 12, SUITE 400, HOUSTON, TEXAS 77034-5576 (Address of principal executive offices)(Zip Code) (Registrant's telephone number, including area code): (832) 300-5858 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On March 29, 2010, Mexican Restaurants, Inc. issued a press release announcing its financial results for its fiscal year and fourth quarter ended January 3, 2010.A copy of the press release is deemed to be furnished, but not filed, as Exhibit99.1 hereto. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following is furnished as Exhibit 99.1 to this Current Report on Form 8-K: 99.1Mexican Restaurants, Inc. press release dated March 29, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEXICAN RESTAURANTS, INC. Date:March 31, 2010 By:/s/ Andrew J. Dennard Name:Andrew J. Dennard Title:Executive Vice President, Chief Financial Officer, Treasurer and Corporate Secretary INDEX TO EXHIBITS Exhibit No. Description Mexican Restaurants, Inc. press release dated March 29, 2010
